Hines, J.
I dissent from the principle announced by the majority of.the court'in the eighth headnote and the corresponding division of the opinion, and from the judgment of reversal. The resolution of the mayor and council of Atlanta is tantamount to a declaration that the building of this bridge is necessary for the protection of human life. In my opinion the judgment of the court below should be affirmed.
Bussell, C. J.
The Atlanta Belt Line Bailroad made a contract in which, among other things, it agreed to build a bridge across its tracks where these tracks were crossed by a street which *260had been dedicated to the city. This is a contract involving the performance of a public duty (building a public bridge) in which the public has an interest. The resolution of the city council conformed to the contract. No amount of argument can convince me that the trial judge erred when he, by mandamus, required the Atlanta & West Point Railroad Company to build the public bridge which its predecessor, the Atlanta Belt Line Company, had promised to build. Mandamus is the proper remedy. The demurrer was properly overruled. The city ordinance is inapplicable in view of the promise to build the bridge included in the original contract under which the railroad obtained its right of way. It is admitted that there was, a dedication; and it must be admitted that a municipal corporation has the right by the general law of the State to require railroads running through the municipality to make suitable crossings (bridge or otherwise) across the railroad tracks (Civil Code of 1910, § 3673); and for that reason the trial judge could properly consider the municipal ordinance on the subject of bridge crossings as merely cumulative of a right already conferred by the laws of the State. Omitting any other consideration, the judgment of the trial judge was' right because it was absolutely required by the contract, which is as binding as to the building of the bridge as it is to the gift of the land.